



COURT OF APPEAL FOR ONTARIO

CITATION: Barbieri v.
    Mastronardi, 2014 ONCA 579

DATE: 20140812

DOCKET: C58126

Weiler, Hourigan and Pardu JJ.A.

BETWEEN

Nicolina Barbieri

Plaintiff

(Respondent)

and

Fernando
    Mastronardi
, Joseph Leonardis Real Estate Ltd.

and
    Canada First American Title Insurance Company

o/a
    First Canadian Title Insurance Company

Defendants

(Appellant)

Alistair Riswick, for the appellant

Alex Flesias, for the respondents

Heard: May 12, 2014

On appeal from the order of Justice P. Theodore Matlow of the
    Superior Court of Justice, dated December 2, 2013.

COSTS ENDORSEMENT


[1]

Having received the submissions of counsel in writing respecting costs
    at first instance on the motion for summary judgment, we hereby order those
    costs should be in the cause to be fixed by the summary judgment judge or trial
    judge as the case may be.

K.M. Weiler J.A.

C.W. Hourigan
    J.A.

G. Pardu J.A.


